Title: To George Washington from Major General Stirling, 1 November 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dr Sir
    Elizabeth Town [N.J.] Novr 1: 1778
  
  By the enclosed letters your Excellency will find that the Enemy are in Motion notwithstanding the Badness of the weather; that to the amount of 50 or 60 Sail of Ships fell down to the hook yesterday is Confirmed from Amboy, with this addition that more are Continually 
    
    
    
    falling down, this last Circumstance is also Confirmed from Staten Island. I have Just seen Six persons from New York, they all agree that the Embar[ka]tion is Still going on, and that it is Cheifly for the West Indies. that the Tories are in dispair and begin to think they will soon be left without a Garrisson. I can hear nothing more of Gray’s Secret Expedition.
I have this Moment received the enclosed letter from Colonel Lindsley. the prisoners are of 46th Regt & say that there about 200 men at powles hook, Cheifly Invalids of every Corps, their Regiment embarked & Sailed down yesterday. I am your Excellency’s Most Humble Servt
  
    Stirling,
  
  
3 oClock.
  
  
I have lost one of my Glasses & can Scarce see to write.
  
